UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2839



JOYCE EDWARDS,

                                              Plaintiff - Appellant,

          versus


BROADWAY SERVICES, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-98-
2224-MJG)


Submitted:   March 25, 1999                 Decided:   March 30, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joyce Edwards, Appellant Pro Se. Warren Malcolm Davison, LITTLER,
MENDELSON, FASTIFF & TICHY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joyce Edwards appeals from the district court’s orders (1)

granting summary judgment to the defendant in her employment dis-

crimination action and (2) denying her motion for reconsideration.

Our review of the record and the district court’s opinions dis-

closes no reversible error. Accordingly, we affirm on the reasoning

of the district court.   See Edwards v. Broadway Servs., Inc., No.

CA-98-2224-MJG (D. Md. Nov. 24 & Dec. 22, 1998).*   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s orders are marked as “filed”
on November 23, 1998, and December 21, 1998, the district court’s
records show that they were entered on the docket sheet on November
24, 1998, and December 22, 1998. Pursuant to Rules 58 and 79(a) of
the Federal Rules of Civil Procedure, it is the date the the order
was entered on the docket sheet that we take as the effective date
of the district court’s decision. See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                  2